Citation Nr: 1500076	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  11-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a head injury.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for human immunodeficiency virus (HIV).

3.  Entitlement to disability benefits pursuant to 38 U.S.C.A. § 1151 for acid reflux, claimed as secondary to HIV.  

4.  Entitlement to service connection for herpes.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for allergies.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for a thyroid cyst.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for arthritis.

12.  Entitlement to service connection for a bilateral shoulder disorder, to include arthritis.

13.  Entitlement to service connection for a left hip disorder, to include arthritis and degenerative bone disease.  

14.  Entitlement to an initial disability rating in excess of 10 percent for residuals right ankle injury, recurrent sprains, (exclusive of the period from March 1, 2010, until April 30, 2010, during which time a temporary total (100 percent) disability evaluation was assigned pursuant to 38 C.F.R. § 4.30).  


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to February 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009, a March 2011 and a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2013.  A transcript of the hearing has been associated with the claims file.  

The issue of compensation under 38 U.S.C.A. § 1151 for HIV was previously developed and adjudicated by the RO "to include Hepatitis A and Hepatitis B."  At his Board hearing, the Veteran clarified that he was not seeking compensation for hepatitis.  See Board Hr'g Tr. 31.  Accordingly, the issue has been recharacterized to reflect his intentions.  

In October 2014, the Veteran, through his attorney, waived initial RO jurisdiction of subsequent evidence submitted to the Board.  See 38 C.F.R. §§ 20.800; 20.1304.

The issues involving psychiatric disability, hearing loss, tinnitus, allergies, sleep apnea, arthritis, bilateral shoulders, left hip, thyroid, and right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of record makes it unlikely that herpes or a head injury was incurred coincident with service.  

2.  The evidence of record makes it unlikely that HIV is an additional disability incurred as a result of VA treatment at the Marion VAMC.  

3.  Acid reflux is not secondary to a disability for which the Veteran is receiving VA disability compensation.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for herpes are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria to establish service connection for a head injury are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 for HIV are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.361.

4.  The criteria to establish entitlement to compensation under 38 U.S.C.A. § 1151 on a secondary basis for acid reflux are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in February 2009, August 2011, and September 2011.  Any defect in the notice is deemed not prejudicial.  38 U.S.C.A. § 1153; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claims being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained those private medical records the Veteran authorized VA to obtain.  His VA treatment records, plus records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits with that agency, were also obtained.  To the extent the Board is concurrently remanding several claims for additional evidentiary development, those claims are unrelated to the matters decided herein, and there is no reasonable basis to believe that any additional records developed on remand might be pertinent to these matters decided.  

2. Duty to Provide Examination/Opinion

The Veteran has not undergone VA examinations with regard to the claimed head injury, HIV, acid reflux, or herpes.  An examination is not necessary for these claims, however, as the evidence of record is adequate to fully resolve those matters.  See 38 C.F.R. § 3.159(c)(4) (2013).  

3. Bryant notice

As noted above, VA provided the Veteran with a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the undersigned fully explained the issues involved, including the requirements for establishing service connection.  See Board Hr'g Tr. 33, 34.  The undersigned and the Veteran's counsel also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 16, 34, 48.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider these claims at this time. 

II.  Analysis

A. Service Connection Claims

1.  Applicable Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  

Accordingly, to prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In all cases, a veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination on this question, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

2.  Discussion

 (a) Herpes

The Veteran maintains that herpes had its onset during service.  There is no dispute that he is currently being treated for this condition, which is documented, for instance, in a January 2010 private treatment record.  However, the more probative evidence tends to establish a post-service onset.  Most determinative, an October 2001 private treatment record refers to complaints of a rash on the penis for one week, with a sexual partner diagnosed with herpes one week ago, and no sex with anyone else.  

This October 2001 treatment record tends to make it most likely that the Veteran's herpes had its onset at that time.  First, it represents the Veteran's present sense impression as to the most likely etiology of his herpes, and his statement was made for the purposes of medical treatment.  Moreover, the treatment record itself was created during the routine course of a medical consultation.  These factors tend to strongly compel a finding that the Veteran's declaration to his doctor in October 2001 was the most reliable account of his pertinent medical history.  On this foundation, it is most reasonable to conclude that if his herpes had existed prior to exposure from a sexual partner at that time, he would have informed his doctor of an earlier onset.  Because he did not, the most reasonable inference to draw is that his herpes was not extant prior to that time.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013).  Accordingly, the evidentiary value of this treatment record tends to make it most likely that his herpes was contracted at that time from his current sexual partner.  See AZ, 731 F.3d at 1315-16, 1317-18, n.13; Fed. R. Evid. 803(6), (7).  

In short, when comparing the strong indicators of reliability in the October 2001 treatment record with the Veteran's current account of having first suffered from herpes during service, it must be concluded that his current testimony is not an accurate account of his history.  Accordingly, the Board cannot rely on his testimony.  

For these reasons, the evidence is not in relative equipoise as to all material elements of the claim, and the claim must be denied.  


 (b) Head Injury

With respect to the residuals of a head injury, the evidence shows the injury to have occurred after service, when the Veteran was assaulted.  Residuals of a post service injury cannot form the basis of an award of service connection.  

As to a relationship with PTSD, the Veteran's contention appears to be that the head injury worsened his PTSD.  Even if service connection for PTSD were eventually granted, this sequence would not provide a basis for an award of benefits for the head injury residuals because it describes a non-service connected disability worsening a service connected disability.  See 38 C.F.R. § 3.310.  To establish secondary service connection, the service connected disability needs to be aggravating the non-service connected disability.  

Under the foregoing circumstances, service connection for the residuals of a head injury is not warranted.   

B.  1151

1.  Applicable Law

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability . . . were service-connected" if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C. § 1151(a)(1)(A), (B); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).  

Carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in VA hospital care or medical or surgical treatment is established when such care or treatment caused the veteran's additional disability and VA either "failed to exercise the degree of care that would be expected of a reasonable health care provider" or furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(i), (ii). 

Alternatively, to establish that the proximate cause of a disability was an event not reasonably foreseeable, the evidence must demonstrate that a reasonable health care provider could not have foreseen the event.  38 C.F.R. § 3.361(d)(2).  The event does not have to be "completely unforeseeable or unimaginable" but it must "be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided."  38 C.F.R. § 3.361(d)(2); see Schertz v. Shinseki, 26 Vet. App. 362, 367-69 (2013).

Disability compensation may be paid, pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for disability which is proximately due to or the result of a disability for which compensation is payable under section 1151.  See VAOPGCPREC 8-97

2.  Discussion

HIV

The Veteran maintains that he has HIV he contracted during treatment at VA.  There is no question that the Veteran currently has HIV -- the diagnosis was made at VA in September 2008.  

However, after careful consideration, it must be concluded that the claim cannot be granted as the evidence makes it more likely that is HIV is not an additional disability resulting from VA treatment at the Marion VAMC.  

On this question, the record on appeal includes treatment records from Marion beginning with an intake examination conducted in June 2006 and ending with treatment in July 2008.  The intake consultation shows that there were "no records" of treatment, which makes it reasonably certain that there are no early records of treatment at that facility.  Likewise, the Veteran testified at his Board hearing that he moved to Connecticut in August 2008, see Board Hr'g Tr. 34-35, which is consistent with the available VA treatment records.  Accordingly, it appears that there was no later treatment at that facility.  Accordingly, the complete treatment records from Marion are of record.  With this foundation in mind, it is necessary to understand that these treatment records do not show that he underwent a colonoscopy at Marion (he only underwent X-rays and blood work in addition to routine outpatient consultations).  Thus, the basis for his claim is of questionable validity.  

In October 2011, a VA examiner reviewed the matter and concluded that it is less likely as not that the Veteran's HIV was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or VA's part in furnishing the care, treatment or examination or by an event not reasonably foreseeable as a consequence of the VA using unsterilized equipment while providing care for the Veteran at the Marion, Illinois VA Medical Center.  The VA examiner reviewed the relevant information, including "6 volumes of c-files," which the VA examiner found to have "reveal[ed] no evidence of [] HIV on unsterilized equipment used to treat the Veteran. There is no evidence that other veteran's diagnosed with [] HIV conditions were treated in close proximity to the claimant."  The VA examiner concluded that a different risk factor was the most likely source of infection.  Accordingly, the VA examiner found that "[t]here is no additional disability identified as due to the [V]eterans treatment by the VA."  

The Board can find no reason to discount the probative value of this VA examiner's opinion.  Accordingly, it must be considered further evidence tending to make it unlikely that the Veteran's HIV is an additional disability resulting from treatment at the Marion VAMC.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Conflicting with this examiner's opinion, the Veteran himself maintains that his HIV is a result of treatment at Marion.  Although his belief is understandable, the Board must find that his testimony has no evidentiary value tending to increase the likelihood of such a relationship.  First, this Veteran has not demonstrated any knowledge, education, training, or experience that would allow him to recognize a such relationship.  Second, it is not generally within the ability of a lay person to assess and distinguish between the most likely sources of HIV infection.  

Further, to the extent the Veteran otherwise asserts a relationship on the basis of the his HIV being diagnosed at the same time he received treatment at Marion, it is widely accepted that a temporal proximity is not a valid indicator of a nexus.  See e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).  

In this regard, he submitted newspaper articles establishing that (a) 1,812  veterans were potentially exposed to HIV was limited to when they (b) received dental treatment at (c) a different VA medical facility (John Cochran VA medical center in St. Louis) from (d) February 2009 and March 2010.  Those veterans were sent letters informing them of their potential exposure.  The instant Veteran did not have dental treatment at Marion at any time.  Nor did he have treatment at John Cochran between February 2009 and March 2010.  Nor does he indicate that he received a letter from VA informing him that he may have been exposed to HIV as a result of any procedure conducted at Marion.    

Accordingly, he is not amongst the limited number of veterans who were potentially exposed to HIV at John Cochran VAMC.  

The Veteran maintains that the Marion VAMC was nonetheless the source of exposure because (a) it was cited for poor quality care and (b) the responsible medical personnel from Marion were later transferred to the John Cochran hospital.  

While not absolutely impossible, a conclusion that the Veteran was exposed to HIV at Marion on either of these bases is only a remote and speculative possibility.  

On the first basis, the Veteran submitted news article making it clear that the Marion VAMC provided "substandard care."  However, there is no indication that this "substandard care" included potential exposure to HIV.  

On the second basis, the assumption implicit in the Veteran's argument is that the same medical personnel who were later responsible for the potential HIV exposure at John Cochran made the same medical mistakes earlier at Marion.  Again, the cited article refers only to dental personnel at John Cochran, and the Veteran was never a dental patient at either facility.  Thus, there is no indication that he could have received treatment from the same dental personnel, even if they were the same.  Thus, it would necessarily mean that other medical personnel were conducting the same potentially hazardous acts as the dental staff.  While it is true that the entire hospital was cited for general "substandard care," to impute the actions of the dental staff-which were the direct cause of the potential HIV exposure at John Cochran-to the entire hospital staff at Marion during an earlier time period is unfounded.  In other words, the dental staff at John Cochran created the risk of exposure based on their specific acts in the dental clinic.  There is no rational basis to conclude that an entire hospital staff at a different hospital during an earlier time period undertook the same specific actions. 

Accordingly, the Veteran's two bases for inferring potential HIV exposure at the Marion VA facility do not provide a rational basis for supporting his assertions.  

Thus, the Board finds that the Veteran's contentions regarding the relationship between his HIV and treatment at Marion cannot increase the likelihood of a positive nexus.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Certainly, the record before the Board does not affirmatively establish the source of the Veteran's HIV infection.  In fact, he currently maintains that a prior sexual partner, whom he had previously identified as the most likely source of infection, is not HIV positive.  

In either event, the evidence makes it unlikely that his treatment received at the Marion VAMC was the source of his HIV infection.  In other words, it cannot be concluded based on the current evidence that the Veteran "suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility."  See 38 U.S.C.A. § 1151.  As this is the threshold requirement in an § 1151 claim, the Board cannot conclude that all material elements of this claim are in equipoise.  Therefore, the claim cannot be granted.  




Acid Reflux

The Veteran maintains that acid reflux is secondary to HIV.  See Board Hr'g Tr. Because the claim of compensation for HIV is denied, the derivative claim of benefits for acid reflux cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  The Veteran does not allege an alternative theory of entitlement, such as direct service connection.  See Board Hr'g Tr. 30 ("It did not start during service.).  For these reasons, the claim must be denied.  


ORDER

Service connection for herpes is denied.  

Service connection for a head injury is denied.

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 1151 for HIV is denied.  

Entitlement to disability benefits pursuant to 38 U.S.C.A. § 1151 for acid reflux is denied.  

REMAND

A.  Missing Records

Regarding the psychiatric disability claim, there are histories recorded in the Veteran's post service treatment records that reference psychiatric treatment during active service.  The Veteran did not respond to the RO's December 2011, request to more precisely describe this treatment history so that attempts to obtain these records could be undertaken.  However, it is observed that this request was not sent to the address that the Veteran had most recently provided to the RO, approximately two weeks earlier.  Given the obvious relevance of any in-service psychiatric treatment, additional development as detailed below should be attempted.  

With regard to hearing loss and tinnitus, the Veteran testified that he recently had a hearing test, and was told his hearing had declined.  See Board Hr'g Tr. 20.  A copy of that hearing test is not of record before the Board.

With regard to the claimed arthritis, including the bilateral shoulders and left hip, the most recent VA treatment currently of record was conducted in January 2012.  It indicates that further testing was to be conducted.  Accordingly, it appears additional VA and/or private medical records exist.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

B.  Examinations

Allergies and Sleep Apnea

With regard to the claimed allergies, the condition was referenced in the Veteran's service treatment records.  As such, it will need to be determined if any current allergies are seasonal and deemed acute and healing without residuals under 38 C.F.R. § 3.380, or otherwise.  

As to the sleep apnea claim, the Veteran testified his brother witnessed the Veteran's interrupted breathing while the Veteran slept on active duty. Whether any current disability may be linked to this should be medically investigated.   

Thyroid

Regarding the claim of service connection for a thyroid cyst, the Veteran testified one was discovered during service.  Assuming that is credible, he requires a VA examination to determine whether the condition remains extant, and if so, whether it represents an abnormality for which service connection can be granted.  




Joints

The Veteran has three interrelated claims involving (a) arthritis, (b) arthritis of the bilateral shoulders, and (c) arthritis and degenerative bone disease of the left hip.

The Board notes that the Veteran previously underwent a VA examination in May 2010 to address the claimed shoulder and hip.  The VA examiner's opinion as to both claims was nearly identical, relating the current impairments to wear and tear after leaving military service, without explaining how wear and tear as would necessarily occur during service would be immaterial; or relating the problems to the Veteran's post service assault, but without explaining the mechanism for this, since the assaults did not appear to result in significant injury to any part of the body other than the head.  Another examination is warranted.  

Right Ankle

At his Board hearing, the Veteran testified that his service-connected right ankle disability had worsened since last examined.  See Board Hr'g Tr. 24-25.   Accordingly, a new VA examination is needed.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Psychiatric Disorder

As to the psychiatric disability claim, a private evaluator concluded in a July 2013 report that the Veteran had PTSD based on the Veteran's presence at his father's death which occurred when the Veteran was on active duty.  The Veteran's father apparently died while he (the father) was hospitalized due to an illness that left him emaciated.  

Where this is addressed in treatment records, the Veteran's PTSD appears to have been attributed to the Veteran's abuse by his father when the Veteran was a child, and to a post service assault against the Veteran producing injuries that required significant surgery to repair.  

Neither of the reports that relate the illness to service or to non-service events particularly address why the Veteran's precipitating stressor is not what the other posits.  This should be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify the places at which he received psychiatric treatment during active service, and any post service psychiatric care prior to 1999.  With any necessary assistance from the Veteran, the identified records of psychiatric treatment should be sought.  In the event the Veteran does not respond to this request for records, efforts nevertheless should be taken to obtain any Mental Health Clinic and/or counseling and addictive center records relating to the Veteran as may have been generated at any such facility serving the Sigonella Naval Air Station between June 1990 and December 1990; and at the Brunswick Naval Air Station in 1995.  

2. Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete a Release of Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

3.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder the Veteran identifies and which are possible to obtain.  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

4.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, dated after January 2012, particularly securing the results of the hearing evaluation the Veteran referenced at his May 2013 hearing (Board Hr'g Tr. 20.).  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

5.  Next, arrange for the Veteran to undergo a VA examination to address the claimed allergies and sleep apnea.  The examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following:  

(a)  Establish whether a current diagnosis for any allergic disorder is appropriate and whether the Veteran has sleep apnea.  

(b) If an allergic disorder is diagnosed, is the disease a seasonal or other acute allergic manifestations that subsides on the absence of or removal of the allergen, healing without residuals?

(c)  For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any disease or injury of the Veteran's active service?  (If sleep apnea is diagnosed, a discussion of whether interrupted breathing during sleep on active duty was likely an early manifestation of the current disorder.)

(d) Notwithstanding the answer to question (c), is it at least as likely as not that the condition is proximately due to, the result of, or caused by any other medical condition?  If so, please identify that medical condition.  

(e) Notwithstanding the answer to questions (c)-(d), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition?  If so, please identify that medical condition, and whether that increase in severity was due to the natural progress of the disease?

In answering all questions, please address whether there is any medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  

6.  Arrange for the Veteran to undergo a VA examination to address the claimed thyroid cyst.  The examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following:  

(a)  Provide a current diagnosis for any and all thyroid condition found extant.  If a cyst is found, can the condition(s) be characterized as a "benign neoplasm?"  

(b) If a thyroid disease is diagnosed, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any disease or injury of the Veteran's active service?

In answering all questions, please address whether there is any medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  

7.  Arrange for the Veteran to undergo a VA examination to address the claimed arthritis, bilateral shoulders, and left hip disabilities.  The examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following:  

(a)  Provide a current diagnosis for any and all disorders found extant with regard to arthritis, the bilateral shoulders, and the left hip.  

(b) For each diagnosed disorder, is it at least as likely as not that the disorder had its onset directly during service or is otherwise causally related to any injury or disease of the Veteran's active service?

(c) Notwithstanding the answer to question (b), is it at least as likely as not that the condition is proximately due to, the result of, or caused by any other medical condition?  If so, please identify that medical condition.  

(d) Notwithstanding the answer to questions (b)-(c), is it at least as likely as not that a current disorder has been aggravated (made permanently worse or increased in severity) by any other medical condition?  If so, please identify that medical condition, and whether that increase in severity was due to the natural progress of the disease?

In answering all questions, please address whether there is any medical reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate.  

Also, in answering all questions, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  

8.  Arrange for the Veteran to undergo a psychiatric examination.  The claims file should be reviewed, and each psychiatric disorder from which the Veteran is suffering should be identified.  For each such disorder, the examiner should express an opinion as to whether it is due to disease or injury in service, and if PTSD is diagnosed, the stressor/s upon which it is based should be identified.  Any conclusions contrary to those already of record regarding the stressors responsible for any PTSD as may exist should be fully explained.  (Regarding PTSD, the examiner should refer to the Veteran's various records of psychiatric treatment and the July 2013 report of examination conducted by John L Newcomb, MD.)  

9.  Arrange for the Veteran to undergo an examination of his right ankle, the purpose of which is to ascertain its severity.  All indicated tests should be accomplished, and findings reported in detail.  

10.  After completing all actions set forth in paragraphs 1-9, plus any further action needed as a consequence of the development completed, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including extraschedular consideration.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


